Title: Acct. of the Weather in Feby. [1773]
From: Washington, George
To: 




Feby. 1. Wind shifting in the Night to the No. West blew fresh & turnd Cold especially towards Night.
 



2. Ground very hard froze, & River quite shut up. Day somewhat more moderate Wind not blowing hard but coming still from the same Point.
 


3. Ground very hard froze which thawd but little being Cloudy & like for falling weather all day—with the wind what little there was of it Southerly.
 


4. Raining more or less all day. Calm all the forenoon. In the Afternoon the wind came out from the No. & No. East.
 


5. Cloudy Morning with some Snow which had slightly coverd the Ground. More or less Cloudy till the Evening with the Wind at No. West—but not hard.
 


6. Ground froze in the Morning, but thawd afterwards, being Warm, Calm & pleasant.
 


7. Ground not froze—day warm & Pleasant till the Evening when the wind coming out from the No. Wt. blew violently, & turnd Cold.
 


8. Ground very hard froze. Forepart of the day cold & high Wind from the No. Wt. Latter part Calm, & more moderate.
 


9. Ground froze—but wind getting Southerly it presently turnd warm & thawing.
 


10. Ground not froze. The day very pleasant till the Evening when the Wind shifted to the No. West & began to freeze.
 


11. Ground froze again, but the Wind soon getting Southerly it turnd very pleasant.
 


12. Open Morning, & abt. 9 Oclock perfectly calm. Soon after wch. the Wind came out hard from the No. West and Shifted to the Southwest.
 


13. Ground hard froze—day Cold. Wind at No. West and fresh.
 


14. Cold Morning, but more moderate afterwards—being Calm & clear. Grd. hard froze.
 



15. Wind, what little there was of it Southerly—day pleasant but ground froze notwithstanding.
 


16. Very pleasant, clear, & but little Wind which blew from the Southward.
 


17. Ground a little froze, but soon thawd. Wind however pretty fresh from the No. Wt. in the forenoon but calm afterwards & lowering.
 


18. Snow about 2 Inches Deep, or more, with the Wind pretty cool from the Northward. Afternoon Calm.
 


19. Clear and Cool, tho the wind was Southerly—blowing pretty fresh.
 


20. Clear but not very warm. Wind fresh from the So. West and weather variable. Snow for the most part gone.
 


21. Wind coming out hard from the No. West in the Night it froze exceedingly & the day very cold Wind continuing fresh from the same Point.
 


22. Last Night colder by odds than any this year—froze over the River, & every thing in the Cellars; day continuing very Cold—wind still at No. West but not fresh.
 


23. Weather somewhat more moderate—but still Cold, Wind continuing at No. West & North.
 


24. Quite calm, clear, and pleasant; Ground which had been froze exceeding hard thawd a little at Top.
 


25. Day quite Calm, & Cloudy, yet thawing a little—ground being very hard froze in the Morning.
 


26. A thick fog, or Mist, which continued without Wind & being Cold till the Evening when it set in to Raining.
 


27. A Good deal of Rain fell in the Night. Morning Misting and day Cloudy—with the Wind at No. West but neither hard nor Cold. Afternoon quite clear & perfectly Calm.
 



28. Clear, & remarkably pleasant with the Wind fresh from the Southwest.
